Citation Nr: 0307343	
Decision Date: 04/16/03    Archive Date: 04/24/03	

DOCKET NO.  95-33 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the cervical spine with torticollis and 
scoliosis, currently evaluated as 30 percent disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1, 1961 
to August 11, 1962 and from July 1, 1976 to September 17, 
1977.  He had additional Reserve service with the United 
States Army Reserves from 1955 to 1963, with the United 
States Air Force Reserves from 1963 to 1966 and 1970 to 1972, 
and with the United States Naval Reserves from 1966 to 1970 
and 1972 to 1977 to include a period of inactive duty 
training on September 27, 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO), which, in pertinent part, denied the 
veteran entitlement to an increased rating for his service-
connected cervical spine disability and a total rating based 
on individual unemployability.  

The Board remanded this case in January 1999 and June 2000 
for further evidentiary development.  The case has been 
returned to the Board for further consideration. 


REMAND

Reference is made to the factual information previously 
articulated in the Board's January 1999 and June 2000 remands 
for frame of reference purposes.  In these remands the Board 
had sought specific evidentiary development in order to 
ascertain aspects of the issues on appeal.  Based on the 
information obtained by the RO on VA examinations in April 
1999 and November 2000 afforded to the veteran as a result of 
these prior remands, the Board has established that the 
veteran has an ongoing degenerative process involving the 
bony structures of the cervical spine consistent with 
cervical spondylosis, significant torticollis and related 
functional impairment.  We have also established that the 
veteran has cervical spine disc herniation with central signs 
of mild spinal cord compression secondary thereto.  

What still remains unresolved is the question of whether or 
not the veteran's cervical spine intervertebral disc disease, 
which includes disc herniation at the levels of C3-4 and C4-5 
is causally and/or etiologically related to the service-
connected cervical spine disorder.  Also unresolved is the 
question as to whether or not the cervical spine disorder 
alone precludes employment.  We initially posed these 
questions at the time of our January 1999 remand.  However 
the VA physician who examined the veteran in April 1999 did 
not adequately respond to these questions and this deficiency 
was not corrected on VA examination in November 2000, which 
was conducted pursuant to the Board's last remand in June 
2000. 

With respect to the veteran's service-connected cervical 
spine disability, we observe that the veteran was injured as 
a result of a motor vehicle accident in September 1975 while 
on active duty for training.  He initially presented to a 
service department treatment facility with complaints of left 
side neck and shoulder pain as well as left arm numbness.  He 
was diagnosed as suffering from a muscle strain.  In January 
1976 following further complaints of pain and numbness as 
well as clinical findings of a tender left trapezius and 
negative radiological findings cervical myalgia was diagnosed 
and the veteran was provided a cervical collar.  

When initially examined by VA in January 1976 an X-ray of the 
cervical spine was interpreted to reveal degenerative changes 
with normal alignment of the vertebral bodies from C4 to C7 
but with C3 sitting abnormally posteriorly on C4 with some 
acute angulation at that area with abnormal lordosis.  
Subsequent VA examinations and magnetic resonance imaging of 
the cervical spine have resulted in findings of spinal 
stenosis, torticollis, and herniated disc with secondary 
spinal cord compression.

As VA examinations have failed to provide the requested 
medical opinion with respect to whether the veteran has 
intervertebral disc syndrome related to his service-connected 
cervical spine disorder as well as an opinion as to the 
effect of the veteran's service-connected cervical spine 
disorder on his employment further development is 
unfortunately required.  

In light of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should obtain all VA and 
non-VA treatment records subsequent to 
those on file.

2.  The veteran should be afforded a VA 
examination in orthopedics and neurology 
to determine the current nature and 
severity of his service-connected 
cervical spine disorder.  The examiner(s) 
after review of the veteran's claims 
folder should express an opinion as to 
whether the veteran's intervertebral disc 
syndrome of the cervical spine is as 
likely as not due to the service-
connected cervical spine disability.  The 
examiner(s) should also render an opinion 
as to whether the service-connected 
cervical spine disorder alone precludes 
the veteran's employment.  

3.  In addition to providing the opinions 
requested above the examiner(s) are to 
identify all pertinent medical 
complaints, symptoms and findings 
referable to the veteran's cervical spine 
disorder, including active and passive 
ranges of motion of the neck in terms of 
degrees; the examiner(s) should indicate 
in degrees, what normal range of motion 
is as compared to the veteran's range of 
motion, then clearly state whether the 
range of motion demonstrated by the 
veteran is slight, moderate or severe.  
The examiner(s) should also be asked to 
identify whether weakened movement, 
excess fatigability, or incoordination is 
attributable to the service-connected 
cervical spine disorder; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner(s) should further be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flareups or whether the cervical 
spine is used repeatedly.  If feasible, 
the examiner(s) should express any 
limitation in terms of additional degrees 
of limitation of motion lost.  All 
findings, opinions and bases therefore 
should be set forth in detail.  

4.  If, and only if, the examiner(s) 
finds that the veteran's cervical spine 
disc disease is related causally and/or 
etiologically to the veteran's 
service-connected cervical spine 
disability, the examiner(s) should 
identify the degree of disability 
resulting therefrom.  In so doing the 
examiner(s) should indicate whether the 
veteran has recurring attacks of 
intervertebral disc syndrome, recurring 
attacks with intermittent relief, or 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk or other radiological 
findings appropriate to the site of the 
diseased disc.  The examiner(s) should 
also indicate whether or not the 
veteran's intervertebral disc disease of 
the cervical spine results in episodes of 
incapacitation and the total duration of 
the incapacitating episodes over the past 
12 months.  (Note:  An incapacitating 
episode is defined by VA regulations as a 
period of acute signs and symptoms that 
require bed rest prescribed by a 
physician and treatment by a physician).  

5.  To avoid future remands, the RO must 
ensure that all requested development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  The RO is also asked to review the 
claims file and ensure that all 
notification and development actions 
required by the Veterans Claims 
Assistance Act and its implementing 
regulations are fully complied with and 
satisfied.  After undertaking any 
additional development deemed essential, 
the RO should readjudicate in light of 
the additional evidence and the revised 
rating criteria for intervertebral disc 
syndrome, the issues of an increased 
rating for the cervical spine disorder, 
and a total disability rating for 
compensation purposes on the basis of 
individual unemployability.  

7.  If any of the benefits sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, all 
applicable laws and regulations, and 
reflects detailed reasons and basis for 
the decision made.  They should then be 
afforded the applicable time period in 
which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).

